



Exhibit 10.5
FIBROCELL SCIENCE, INC.
405 Eagleview Boulevard
Exton, Pennsylvania 19341




September 12, 2019
CASTLE CREEK PHARMACEUTICAL HOLDINGS, INC.
CASTLE CREEK PHARMACEUTICALS, LLC


Re:    Agreement and Plan of Merger


Ladies and Gentlemen:
Reference is hereby made to the Agreement and Plan of Merger, executed
contemporaneously herewith (the “Merger Agreement”), by and among Fibrocell
Science, Inc., a Delaware corporation (the “Company”), Castle Creek
Pharmaceutical Holdings, Inc., a Delaware corporation (“Parent”), and Castle
Creek Merger Corp., a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”). Pursuant to the Merger Agreement, and on the terms and
conditions set forth in the Merger Agreement, Merger Sub will merge with and
into the Company (the “Merger”), with the Company surviving the Merger as a
wholly owned subsidiary of Parent. In consideration of the parties’ execution of
the Merger Agreement, and in consideration of the mutual promises and agreements
herein and therein made, the undersigned parties agree as follows:    
1.Advancement of Funds under License Agreement. If the Closing (as defined in
the Merger Agreement) of the Merger has not occurred on or before the date of
the Payments Advance, then Parent shall, upon the Company’s written request made
at any time on or after January 1, 2020 and prior to January 15, 2020, advance
to the Company no later than January 31, 2020 funds in an amount not to exceed
$3 million (the “Payments Advance”), representing certain future payments
payable to the Company (which, for the avoidance of doubt, does not include any
payments to be made by CCP (as defined below) for services previously performed
by the Company) pursuant to that certain Co-Development and License Agreement
(the “CCP Sub-License”), dated April 12, 2019, by and between Castle Creek
Pharmaceuticals, LLC, a Delaware limited liability company (“CCP”) and the
Company; provided that: (a) payment by Parent of the Payments Advance is
contingent upon (i) receipt of all consents required by the terms of any of the
Company’s material agreements, including the Company’s Convertible Promissory
Notes due September 7, 2026 and (ii) the Merger Agreement is in full force and
effect on the date of the Payments Advance; and (b) if for any reason the
Closing does not occur and the Merger Agreement is terminated, the amount of
such Payments Advance will be offset against the future payment obligations of
CCP under the CCP Sub-License.
2.    No Conflicts. The execution, delivery and performance of this letter
agreement by the Company, do not and will not (i) violate any laws (including
securities laws) applicable to the Company, or (ii) subject to receipt of all
consents required by the terms of any of the Company’s








     
  
  

--------------------------------------------------------------------------------

 


material agreements, including the Company’s Convertible Promissory Notes due
September 7, 2026, result in a material breach or default (or event which with
the giving of note or lapse of time, or both, would result in a default) under,
or violate or conflict with, any of the organizational documents or any
contract, agreement or obligation of the Company, or under any order, writ,
judgment, injunction, decree, determination or award of any governmental entity,
in each case applicable to the Company or the Company’s properties.
3.    Governing Law. This letter agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of law.
4.    Miscellaneous. This letter agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument. This letter agreement
supplements the Merger Agreement, and in the event of a conflict between the
provisions of this letter agreement and the Merger Agreement, the provisions of
this letter agreement shall control. Notwithstanding anything to the contrary
contained in the Merger Agreement or this letter agreement, this letter
agreement shall be deemed executed contemporaneously with the Merger Agreement
and will survive any amendment or restatement of the Merger Agreement.  Section
19.6 and Section 19.7 of the CCP Sub-License are incorporated herein by
reference mutatis mutandis.




[The remainder of this page is intentionally left blank.]

    
If the foregoing meets with your approval, kindly countersign this letter
agreement below to indicate your acceptance and agreement to its terms.
Very truly yours,
FIBROCELL SCIENCE, INC.


   By:   /s/ John Maslowski    
Name: John Maslowski
Title: President and Chief Executive Officer







Agreed and accepted
as of the date first above written:


CASTLE CREEK PHARMACEUTICAL HOLDINGS, INC.


By:
/s/ Greg Wujek        
Name:    Greg Wujek
Title:    Chief Executive Officer

CASTLE CREEK PHARMACEUTICALS, LLC


By:
/s/ Greg Wujek        
Name:    Greg Wujek
Title:     Chief Executive Officer





2




     
  
  